I must respectfully dissent from the majority opinion which, in essence, holds that because the county hospitals have a contract with Physicians' Services to perform emergency services in the hospitals, the hospitals are not incurring any cost; and, thus, R.C. 2907.28(C) applies, rather than R.C. 2907.28(A).
No Ohio court has addressed the question of what is the proper definition of "facility" for purposes of R.C. 2907.28. The Ohio Attorney General, in Opinion No. 80-021 cited by the majority, has concluded that even though "facility" can be defined as a place or building, it should have a broader meaning, under R.C.2907.28, to include the services performed at a hospital. I cannot agree.
It is clear that the legislature in drafting R.C. 2907.28 in 1975 was presented with three hypothetical places a sexually assaulted person might go for medical treatment: a city hospital, a county hospital or a private "facility," which could either be a hospital, a clinic or office. It further appears that the legislature desired to place the burden of paying the costs of the treatment based upon where the victim went rather than on who treated the victim. Under R.C. 2907.28, the burden is placed by law upon the medical community to provide services to victims, the cost of which will be borne by either a county or a city. The legislature did not intend to permit a "facility" to shirk or shift its liability under this statute by means of a contract or otherwise.
The only other legislative provision dealing with medical assistance for victims is contained in R.C. 2907.29. This section places a duty on all hospitals (a place) in the state of Ohio to have physicians available to provide medical services to sexually assaulted victims. This section provides, in part:
"Every hospital of this state which offers organized emergency services shall provide that a physician is available on call twenty-four hours each day for the examination of persons reported to any law enforcement agency to be victims of sexual offenses * * *."
In recent years numerous hospitals throughout the country have contracted with various physicians or physician organizations to provide emergency room services. This practice appears to have begun less than ten years ago and subsequent to the enactment of R.C. 2907.28. The courts throughout the country have almost unanimously agreed that contracting out will not automatically insulate a hospital from liability for the malpractice that has occurred in the emergency rooms. The Cuyahoga County Court of Appeals has summarized what I believe is the present national attitude toward contracting out emergency room services:
"Further, sound public policy demands that the full-service hospital not be permitted to contractually insulate itself from liability for acts of medical malpractice committed in its emergency room. First, the emergency room is an integrally related part of the full-service hospital. The hospital may not pretend that this essential element of its public service treatment facilities is a separate entity. Moreover, the nature of the situation when *Page 136 
people turn to the hospital and its emergency room facilities for treatment is one fraught with crisis. People are often highly emotional. There is frequently no time to choose. Indeed, time is of the essence. The chances of going elsewhere for treatment are remote. Given the relationship of the emergency room to the full-service hospital and the crisis circumstances under which people seek emergency treatment, public policy requires that the hospital not be able to artificially screen itself from liability for malpractice in the emergency room.
"Therefore, we hold that when an institution purporting to be a full-service hospital makes emergency room treatment available to serve the public, the hospital will be estopped to deny that the physicians and other medical personnel on duty providing treatment are its agents. Regardless of any contractual arrangements with so-called independent contractors, the hospital will be liable to the injured patient for the acts of malpractice committed in its emergency room, assuming proximate cause and damage are present." Hannola v. Lakewood (1980), 68 Ohio App.2d 61,65-66, 22 O.O. 3d 63, 65-66, 426 N.E.2d 1187, 1190.
I thus conclude that cities and counties in Ohio cannot avoid their responsibility under R.C. 2907.28 by contracting out their emergency room services. It would not be necessary for this court to define the term "emergency medical facility" other than to say it includes the place where emergency room services are performed. Thus, if a victim of a sexual offense goes to a county facility, holding itself out as a hospital, clinic or other medical facility, the county shall pay the costs incurred regardless of who performs the medical services. If a victim goes to a city facility, holding itself out as a hospital, clinic or other medical facility, the city shall pay the costs incurred regardless of who performs the medical services.1
The city of Mentor's first assignment of error should be sustained.
1 It should be noted that, under the majority's holding, a victim who is "checked into" the hospital would cause billing to go to both the county and the city — a result which would be inconsistent with the purpose of the statute.